Citation Nr: 0710349	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  06-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1970 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran's current bilateral sensorineural hearing loss 
and tinnitus disorders are linked by competent medical 
evidence to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2006).

2.  Tinnitus was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss, which he attributes to blasts from weapons that he 
fired during service.  He reports that these weapons included 
a pistol, a bazooka, grenade launchers, and anti-tank 
artillery.  He also complains of a "ringing noise" in his 
ears," which he says began during service.  He says that he 
never complained of the ringing while in service because he 
thought it was normal, as his comrades also had the same 
complaint.  He reports that hearing protection was never 
provided or mentioned, and says that the only time in his 
life that he was exposed to loud noises on a regular basis 
was during service.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Enlistment examination done in August 1970 found normal 
auditory thresholds, with hearing thresholds below 26 Hertz 
at all frequencies.  Service medical records (SMRs) contain 
no complaints of or treatment for any hearing impairment, but 
results of an audiology examination done at the time of his 
separation reflect an appreciable decline since the veteran's 
enlistment examination, with left ear auditory threshold, at 
4000 Hertz, of 35 decibels.

VA and private medical records confirm that the veteran 
currently has bilateral sensorineural hearing loss.  
Compensation and pension (C&P) audiology examination done in 
March 2005 found speech recognition scores of 94 in the right 
ear and 96 in the left ear.  Testing also yielded the 
following auditory thresholds:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
15
20
75
65
Left 
ear
20
20
60
85
90

Despite current findings the examiner averred that the 
veteran's hearing loss and tinnitus is "less likely than 
not" related to service because there was "no ratable loss 
of hearing upon discharge;" because of the veteran's lack of 
complaint during service; and because of "a history of 
exposure to hazardous civilian noise;" however, the Board 
notes the examiner's earlier notation that civil noise 
exposure was "minimal."  Moreover, while there admittedly 
was no "ratable" loss of hearing at the time of the 
separation examination, there clearly had been a noticeable 
decline since the veteran's entry into service.  

In fact, an otolaryngologist (who informs that the veteran is 
a patient of his) advises that the veteran's hearing loss and 
tinnitus is consistent with military noise exposure specific 
to rifle firing.  In view of this doctor's expertise in the 
field otolaryngology; his on-going treating relationship with 
the veteran; and the apparent inconsistencies in the C&P 
opinion, the Board favors the opinion proffered by the 
otolaryngologist.  See Evans v. West, 12 Vet. App. 22, 30 
(1998)( it is the responsibility of the Board to assess the 
credibility and probative value of evidence, and determine 
where to give credit and where to withhold the same).  Based 
on the evidence of record, including the veteran's sworn 
testimony, and resolving all reasonable doubt in favor of the 
veteran, service connection for bilateral sensorineural 
hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303(d), 
3.385.  

The RO has substantially satisfied the duty to notice and 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision. 








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


